Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2022.

Applicant traverses arguing that because there is a generic claim, the Examiner would “naturally find art for all the listed species” in searching for the generic claim. However, this runs counter to the general understanding of species. The claim is generic because it contains no limitations related to the specific species and that is why it is a generic claim. Searching for the generic claim would not result in “naturally finding art” as Applicant has alleged but would allow for the inclusion of any number of materials which would read on the generic claim without satisfying any of the limitations of the species. It is unclear why Applicant believes that the inclusion of a generic claim somehow implies all species would be taught by the search of said generic claim without any limitations directed to the species. As such, Applicant’s argument is not persuasive. 

Applicant alleges that Examiner has not provided any support for the position that the species are mutually exclusive. However, as articulated in the previous action, the species are mutually exclusive because they are directed to distinct compounds. A compound containing, for example, Cs, Cu, and I is necessarily mutually exclusive from a compound containing (MA), K, Bi and Cl as the compounds are distinct. The mutually exclusive nature of the species are clearly shown by the presentation of compounds which are not the same. 

Applicant alleges that species D and E are subspecies of C and as such, this supports the position that the species are not mutually exclusive. However, Species C is directed to the use of a trivalent metal ion whereas D and E do not contain trivalent metals. As such, it is unclear how Applicant believes these to be sub-species thereof. Examiner notes, in the restriction, Applicant was invited to select a “single grouping of patentably indistinct species”. If Applicant believed there to be groupings of patentability indistinct species, Applicant could had identified them as such. 

Applicant alleges there would be no serious search burden without support for such a position. This is not persuasive. To consider all species together, Examiner would be required to search each separate and distinct compound to determine the patentability thereof which would necessarily require a complete and distinct search for each species set forth in the disclosure. This would in fact pose an undue burden and as such, the restriction is maintained as proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haque et al “Halide Perovskites: Thermal Transport and Prospects for Thermoelectricity” (hereinafter Haque) or alternatively under 35 U.S.C. 103 as being unpatentable over Haque. 

Regarding Claim 1, Haque discusses the use of halide perovskites as thermoelectric materials including zero-dimensional metal halides as such halides exhibit ultra-low k values, desirable in thermoelectric elements (Section 4.3.1) wherein the metal halide is doped to be either p-type or n-type as would be required in thermoelectric operation (Section 5.2) teaching “an n-doped metal halide compound, wherein the metal halide compound includes a zero-dimensional (0D) electronic system”. 

Alternatively, if it is Applicant’s position that Haque does not expressly disclose the specific 0-D material being n-type, in view of Haque a skilled artisan would appreciate that the material should be doped so as to operate in the thermoelectric device and could find it reasonable to employ any one of Haque’s doping schemes to result in an n-type material for thermoelectric operation. 

Regarding Claim 2, Haque discloses the possibilities of self-doping and intentionally doping the thermoelectric materials (Section 5.1 teaching the claimed “wherein the metal halide compound is n-doped by vacancies replacing at least one of elements constituting the compound, or by an element dissimilar to the elements constituting the compound”). 

Regarding Claim 12, Haque discloses thermoelectric materials formed of metal halides wherein the metal halides are formed of particles thereby reading on the claimed “wherein the metal halide compound is included in a particle form”. 

Regarding Claim 13, Haque discloses the use of zero dimensional metal halides in thermoelectric operation and as such, necessarily discloses the use therein as a thermoelectric element (Abstract teaching the claimed “the thermoelectric material according to claim 1”). 

Regarding Claim 14, Haque discloses thermoelectric devices generally comprise the thermoeelctric material, in this case the metal halide having opposing electrodes disposed on either side thereof (Section 5 Page 11 Col 2) such that it would have been obvious when employing the 0-D metal halide thermoelectric material to form the thermoelectric device as such, thereby rendering obvious the claimed “a first electrode; a second electrode; and the thermoelectric element according to claim 13 between the first electrode and the second electrode”. 

Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210115329 by Saparov et al (hereinafter Saparov).

Regarding claim 1, Saparov discloses a halide perovskite such as Cs3Cu2I5 -as a zero-dimensional material for use in an LED device ([0047] and [0058]). LEDs are optoelectronic devices which contain two opposing conductivity semiconductors between electrodes such that one such semiconductor is p-type and one is n-type. As such, a skilled artisan would readily appreciate use of Saparov’s halide perosvkite in a LED would necessarily require n-type and p-type doping of the semiconductor material to function as an opposing junction in the LED to generate light from application of electrical energy, thereby teaching the claimed “an n-doped metal halide compound, wherein the metal halide compound includes a zero-dimensional (0D) electronic system”. 

Regarding Claims 3, 7-10, Saparov discloses Cs3Cu2I5 ([0047] and [0058] teaching the requirements of Formula 1”A.sub.3-xM1.sub.1-yX.sub.5-z <Formula 1> wherein, A is a monovalent cation and at least one of an alkali metal ion, a free ammonium ion, an amidinium-group ion, or a combination of a free ammonium ion and an amidinium-group ion, M1 is a divalent transition metal, X is a halogen, 0≤x≤0.5, 0≤y≤0.5, and 0≤z≤0.5, and at least one of x, y, and z is greater than 0”, the claimed “
wherein X comprises one or more of an iodide ion (I.sup.−), a bromide ion (Br.sup.−), a chloride ion (Cl.sup.−), or a fluoride ion (F.sup.−)”, the claimed “wherein the metal halide compound is derived from at least one of Cs.sub.3Cu.sub.2I.sub.5, Cs.sub.3Ag.sub.2I.sub.5, Cs.sub.3Au.sub.2I.sub.5” the claimed “
wherein the metal halide compound comprises a compound represented by Cs.sub.3-xCu.sub.2-yI.sub.5-z, wherein, 0≤x≤0.5, 0≤y≤0.5, and 0≤z≤0.5, and at least one of x, y, and z is greater than 0”), the claimed “wherein the metal halide compound has an electrical thermal conductivity (κ.sub.elec) in a range of about 0.001 W/mK to about 0.03 W/mK”. Regarding the electrical thermal conductivity value, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01). Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haque in view of US 20100175734 by Lee et al (hereinafter Lee). 

Regarding Claim 11, Haque discloses the limitations of Claim 1 above but fails to disclose the ZT of the 0D thermoelectric material. 

Lee discloses, however, that the ZT of a thermoelectric material may be increased by controlling the electron density thereof ([0006]). As an increased ZT is known to be desirable in thermoelectrics, a skilled artisan would appreciate increasing the electron density of the 0D thermoelectric material would require no more than routine experimentation to optimize the ZT of the material, thereby being an obvious experimental process in developing the 0D thermoelectric material as disclosed by Haque, rendering obvious the claimed “wherein the metal halide compound has a figure of merit (ZT) value of 2 or greater in a doping region having an electron density of about 2×10.sup.19 cm.sup.−3 to about 2×10.sup.20 cm.sup.−3”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721